Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          11-FEB-2022
                                                          10:56 AM
                          SCWC-XX-XXXXXXX                 Dkt. 9 ODAC

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


          YURIE YAMANO, Petitioner/Plaintiff-Appellant,

                                vs.

         JAMES J. NAVAJA, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; FC-CU NO. 18-1-6007)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Plaintiff-Appellant Yurie Yamano’s Application

for Writ of Certiorari, deemed timely filed on January 12, 2022,

is hereby rejected.

     DATED: Honolulu, Hawaiʻi, Febuary 11, 2022.

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Sabrina S. McKenna

                               /s/    Michael D. Wilson

                               /s/    Todd W. Eddins